Exhibit 10.1

EXECUTION VERSION

SPONSOR AGREEMENT

This SPONSOR AGREEMENT (this “Agreement”), dated as of September 7, 2020, is
made by and among Conyers Park II Sponsor LLC, a Delaware limited liability
company (“Sponsor”), the other holders of Acquiror Class B Common Stock set
forth under the heading “Other Class B Holders” on the signature pages to this
Agreement (the “Other Class B Holders,” and together with Sponsor, collectively,
the “Class B Holders”), Conyers Park II Acquisition Corp., a Delaware
Corporation (“Acquiror”), and Advantage Solutions Inc., a Delaware corporation
(the “Company”). Sponsor, the Other Class B Holders, Acquiror and the Company
shall be referred to herein from time to time collectively as the “Parties”.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement and Plan of Merger (as defined below).

WHEREAS, Acquiror, the Company and certain other Persons party thereto entered
into that certain Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Merger Agreement”); and

WHEREAS, the Merger Agreement contemplates that the Parties will enter into this
Agreement concurrently with the entry into the Merger Agreement by the parties
thereto, pursuant to which, among other things, (a) the Class B Holders will
vote in favor of approval of the Merger Agreement and the transactions
contemplated thereby (including the Merger ) and (b) the Class B Holders will
agree to waive any adjustment to the conversion ratio set forth in the Acquiror
Organizational Documents with respect to the Acquiror Class B Common Stock
related to the issuance of Acquiror Class A Common Stock pursuant to the PIPE
Investment.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

1. Agreement to Vote. Each Class B Holder hereby unconditionally and irrevocably
agrees (i) to vote or consent at any meeting of the shareholders of Acquiror or
in any other circumstance in which the vote or consent of the shareholders of
Acquiror is sought (and appear at any such meeting, in person or by proxy, or
otherwise cause all of such holder’s Subject Acquiror Equity Securities (as
defined below) to be counted as present thereat for purposes of establishing a
quorum) all of such Class B Holder’s Acquiror Class B Common Stock (together
with any other Equity Securities of Acquiror that such Class B Holder holds of
record or beneficially, as of the date of this Agreement, or acquires record or
beneficial ownership of after the date hereof, collectively, the “Subject
Acquiror Equity Securities”) (A) in favor of the Acquiror Stockholder Matters,
(B) against any merger agreement or merger, consolidation, combination, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by Acquiror (other than the Merger Agreement and the
Transactions) and (C) against any proposal in opposition to approval of the
Merger Agreement or in competition with or inconsistent with the Merger
Agreement or the Transactions and (ii) not to redeem, elect to redeem or tender
or submit any of its Subject Acquiror Equity Securities for redemption in
connection with the Merger Agreement or the Transactions. The obligations of
Class B Holders specified in this Section 1 shall apply whether or not the
Merger, any of the Transactions or any action described above is recommend by
Acquiror’s board of directors.

2. Waiver of Anti-dilution Protection. Each Class B Holder hereby
(a) irrevocably waives, subject to, and conditioned upon, the occurrence of the
Closing, to the fullest extent permitted by Law and the Acquiror Organizational
Documents, and (b) agrees not to assert or perfect, any rights to adjustment or
other anti-dilution protections with respect to the rate that the Acquiror
Class B Common Stock held by him, her or it converts into Acquiror Class A
Common Stock pursuant to Section 4.3 of the Certificate of Incorporation or any
other

 

H-1



--------------------------------------------------------------------------------

adjustment or anti-dilution protections that arise in connection with the
issuance of Acquiror Class A Common Stock pursuant to the PIPE Investment.

3. Transfer of Shares. Each Class B Holder hereby agrees that he, she or it
shall not, directly or indirectly, (i) sell, assign, transfer (including by
operation of law), hypothecate, place a lien on, pledge, dispose of, grant any
option to purchase, distribute or otherwise encumber any of his, her or its
Subject Acquiror Equity Securities or otherwise agree to do any of the foregoing
(each, a “Transfer”), (ii) deposit any of his, her or its Subject Acquiror
Equity Securities into a voting trust or enter into a voting agreement or
arrangement or grant any proxy or power of attorney with respect to any of his,
her or its Subject Acquiror Equity Securities that conflicts with any of the
covenants or agreements set forth in this Agreement, (iii) enter into any
Contract, option or other arrangement or undertaking with respect to the direct
or indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any of his, her or its Subject Acquiror Equity
Securities, (iv) engage in any hedging or other transaction which is designed
to, or which would (either alone or in connection with one or more events,
developments or events (including the satisfaction or waiver of any conditions
precedent)), lead to or result in a sale or disposition of his her or its
Subject Acquiror Equity Securities or (v) take any action that would have the
effect of preventing or materially delaying the performance of his, her or its
obligations hereunder; provided, however, that the foregoing shall not apply to
any Transfer (A) to Acquiror’s officers or directors, any members or partners of
Sponsor or their affiliates or any affiliates of Sponsor; (B) in the case of an
individual, by gift to a member of one of the individual’s immediate family or
to a trust, the beneficiary of which is a member of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (C) in the
case of an individual, by virtue of laws of descent and distribution upon death
of the individual; (D) in the case of an individual, pursuant to a qualified
domestic relations order; (E) by private sales or transfers made in connection
with the transactions contemplated by the Merger Agreement; and (F) by virtue of
Sponsor’s organizational documents upon liquidation or dissolution of Sponsor;
provided, that any transferee of any Transfer of the type set forth in clauses
(A) through (F) must enter into a written agreement in form and substance
reasonably satisfactory to the Company agreeing to be bound by this Agreement
prior to the occurrence of such Transfer.

4. Termination of Lock-up Period. Each Class B Holder and Acquiror hereby agree
that effective as of the consummation of the Closing (and not before), Section 8
of that certain Letter Agreement, dated July 22, 2019, by and among Acquiror,
the Class B Holders and certain other parties thereto (the “Class B Holder
Agreement”), shall be amended and restated in its entirety as follows:

“8. Reserved.”

The amendment and restatement set forth in this Section 4 shall be void and of
no force and effect with respect to the Class B Holder Agreement if the Merger
Agreement shall be terminated for any reason in accordance with its terms.

5. Representations and Warranties. Each Class B Holder represents and warrants
(severally and not jointly) to Acquiror and the Company as follows: (i) if such
Person is not an individual, it is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, formed,
organized or constituted, and the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby are
within such Person’s corporate, limited liability company or organizational
powers and have been duly authorized by all necessary corporate, limited
liability company or organizational actions on the part of such Person; (ii) if
such Person is an individual, such Person has full legal capacity, right and
authority to execute and deliver this Agreement and to perform his or her
obligations hereunder; (iii) this Agreement has been duly executed and delivered
by such Person and, assuming due authorization, execution and delivery by the
other parties to this Agreement, this Agreement constitutes a legally valid and
binding obligation of such Person, enforceable against such Person in accordance
with the terms hereof (except as enforceability may be limited by bankruptcy
Laws, other similar Laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies); (iv) the execution and

 

H-2



--------------------------------------------------------------------------------

delivery of this Agreement by such Person does not, and the performance by such
Person of his, her or its obligations hereunder will not, (A) if such Person is
not an individual, conflict with or result in a violation of the organizational
documents of such Person, or (B) require any consent or approval that has not
been given or other action that has not been taken by any third party (including
under any Contract binding upon such Person or such Person’s Subject Acquiror
Equity Securities), in each case, to the extent such consent, approval or other
action would prevent, enjoin or materially delay the performance by such Person
of its, his or her obligations under this Agreement; (v) there are no Actions
pending against such Person or, to the knowledge of such Person, threatened
against such Person, before (or, in the case of threatened Actions, that would
be before) any arbitrator or any Governmental Authority, which in any manner
challenges or seeks to prevent, enjoin or materially delay the performance by
such Person of its, his or her obligations under this Agreement; (vi) such
Person has had the opportunity to read the Merger Agreement and this Agreement
and has had the opportunity to consult with its tax and legal advisors in
connection therewith; (vii) such Person has not entered into, and shall not
enter into, any agreement that would restrict, limit or interfere with the
performance of such Person’s obligations hereunder and (viii) such Person is the
record and beneficial owner of all of his, her or its Subject Acquiror Equity
Securities, and there exist no Liens or any other limitation or restriction
(including, without limitation, any restriction on the right to vote, sell or
otherwise dispose of such securities), other than pursuant to (A) this
Agreement, (B) the Certificate of Incorporation, (C) the Merger Agreement,
(D) the Class B Holder Agreement, (E) that certain letter regarding the
Securities Subscription Agreement, dated as of May 13, 2019, by and between
Sponsor and Acquiror, (F) that certain Registration and Stockholder Rights
Agreement, dated as of July 17, 2019, between Acquiror, the Sponsor and the
other parties thereto or (F) any applicable securities laws.

6. Termination. This Agreement shall automatically terminate, without any notice
or other action by any Party, and be void ab initio upon the earlier of (a) the
Effective Time; and (b) the valid termination of the Merger Agreement in
accordance with its terms. Upon termination of this Agreement as provided in the
immediately preceding sentence, none of the Parties shall have any further
obligations or liabilities under, or with respect to, this
Agreement. Notwithstanding the foregoing or anything to the contrary in this
Agreement, (i) the termination of this Agreement shall not affect any liability
on the part of any Party for a Willful Breach of any covenant or agreement set
forth in this Agreement prior to such termination or Fraud, (ii) Sections 2, 4
and 10 (solely to the extent related to the foregoing Sections 2 or 4) shall
each survive the termination of this Agreement pursuant to Section 6(a), and
(iii) Sections 7, 8, 9 and 10 (solely to the extent related to the following
Section 7 or Section 9) shall survive any termination of this Agreement. For
purposes of this Section 6, (x) “Willful Breach” means a material breach that is
a consequence of an act undertaken or a failure to act by the breaching Party
with the actual knowledge (as opposed to constructive, imputed or implied
knowledge) that the taking of such act or such failure to act will constitute or
cause a breach of this Agreement and (y) “Fraud” means an act or omission by a
Party, and requires: (A) a false or incorrect representation or warranty
expressly set forth in this Agreement, (B) with actual knowledge (as opposed to
constructive, imputed or implied knowledge) by the Party making such
representation or warranty that such representation or warranty expressly set
forth in this Agreement is false or incorrect, (C) an intention to deceive
another Party, to induce him, her or it to enter into this Agreement,
(D) another Party’s justifiable or reasonable reliance upon such false or
incorrect representation or warranty expressly set forth in this Agreement is
the cause of such Party entering into this Agreement, and (E) causing such Party
to suffer damage by reason of such reliance. For the avoidance of doubt, “Fraud”
does not include any claim for equitable fraud, promissory fraud, unfair
dealings fraud or any torts (including a claim for fraud or alleged fraud) based
on negligence or recklessness.

7. No Recourse. Except for claims pursuant to the Merger Agreement or any other
Transaction Agreement by any party(ies) thereto against any other party(ies)
thereto, each Party agrees that (a) this Agreement may only be enforced against,
and any action for breach of this Agreement may only be made against, the
Parties, and no claims of any nature whatsoever (whether in tort, contract or
otherwise) arising under or relating to this Agreement, the negotiation hereof
or its subject matter, or the transactions contemplated hereby shall be asserted
against any Company Non-Party Affiliate or any Acquiror Non-Party Affiliate
(other than the Class B Holders named as parties hereto, on the terms and
subject to the conditions set forth herein), and (b) none of the Company
Non-Party Affiliates or the Acquiror Non-Party Affiliates (other than the
Class B Holders named as parties

 

H-3



--------------------------------------------------------------------------------

hereto, on the terms and subject to the conditions set forth herein) shall have
any liability arising out of or relating to this Agreement, the negotiation
hereof or its subject matter, or the transactions contemplated hereby, including
with respect to any claim (whether in tort, contract or otherwise) for breach of
this Agreement or in respect of any written or oral representations made or
alleged to be made in connection herewith, as expressly provided herein, or for
any actual or alleged inaccuracies, misstatements or omissions with respect to
any information or materials of any kind furnished in connection with this
Agreement, the negotiation hereof or the transactions contemplated hereby. For
the purpose of this Section 7, (x) “Acquiror Non-Party Affiliate” means (i) any
officer, director, employee, partner, member, manager, direct or indirect
equityholder or Affiliate of either Acquiror or Sponsor and (ii) each of the
former, current or future Affiliates, Representatives, successors or permitted
assigns of any of the Persons in clause (i) (other than, for the avoidance of
doubt, Acquiror) and (y) “Company Non-Party Affiliate” means (i) any officer,
director, employee, partner, member, manager, direct or indirect equityholder or
Affiliate of the Company or any of its Subsidiaries (other than, for the
avoidance of doubt, the Company or any of its Subsidiaries) or any family member
of the foregoing Persons and (ii) each of the former, current or future
Affiliates, Representatives, successors or permitted assigns of any of the
Persons in clause (i) (other than, for the avoidance of doubt, the Company or
any of its Subsidiaries)

8. Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary,
(a) no Class B Holder makes any agreement or understanding herein in any
capacity (including, in the case of each Other Class B Holder, in such Other
Class B Holder’s capacity as a director, officer or employee of any Acquiror
Party) other than in such Class B Holder’s capacity as a record holder and
beneficial owner of the Subject Acquiror Equity Securities, and (b) nothing
herein will be construed to limit or affect any action or inaction by each Other
Class B Holder or any representative of Sponsor in such holder’s capacity as a
member of the board of directors (or other similar governing body) of any
Acquiror Party or as an officer, employee or fiduciary of any Acquiror Party, in
each case, acting in such person’s capacity as a director, officer, employee or
fiduciary of such Acquiror Party.

9. No Third Party Beneficiaries. This Agreement shall be for the sole benefit of
the Parties and their respective successors and permitted assigns and is not
intended, nor shall be construed, to give any Person, other than the Parties and
their respective successors and assigns, any legal or equitable right, benefit
or remedy of any nature whatsoever by reason this Agreement. Nothing in this
Agreement, expressed or implied, is intended to or shall constitute the Parties,
partners or participants in a joint venture.

10. Incorporation by Reference. Sections 1.02 (Construction), 11.03
(Assignment), 11.06 (Governing Law), 11.07 (Counterparts), 11.09 (Entire
Agreement), 11.10 (Amendments), 11.11 (Severability), 11.12 (Jurisdiction;
Waiver of Jury Trial), 11.13 (Enforcement) and 11.15 (Nonsurvival of
Representations, Warranties and Covenants) of the Merger Agreement are
incorporated herein and shall apply to this Agreement mutatis mutandis.

[signature pages follow]

 

H-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

CONYERS PARK II SPONSOR LLC By:   /s/ Brian Ratzan   Name: Brian Ratzan   Title:
Member CONYERS PARK II ACQUISITION CORP. By:   /s/ Brian Ratzan   Name: Brian
Ratzan   Title: Chief Financial Officer ADVANTAGE SOLUTIONS INC. By:   /s/ Tanya
Domier   Name: Tanya Domier   Title: Chief Executive Officer

 

H-5



--------------------------------------------------------------------------------

        OTHER CLASS B HOLDERS:   /s/ Ronald E. Blaylock   Ronald E. Blaylock  
/s/ Peter Klein   Peter Klein   /s/ Irene Rosenfeld   Irene Rosenfeld   /s/
Joseph Schena   Joseph Schena

 

H-6